Citation Nr: 1114656	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for deformed right shoulder humeral head with recurrent dislocation.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for right testicular cancer.

4.  Entitlement to a temporary total evaluation based on surgical treatment of right testicular cancer.

5.  Entitlement to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35.

6.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 2003 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2009, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  A transcript of that hearing is of record.  

In January 2011, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

The record was held open for 30 days following the Board hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  In February 2011, he submitted a letter from his therapist.  This additional evidence was submitted without a waiver of initial consideration of that evidence by the RO.  Nevertheless, the Board finds that the instant claims need not be remanded to the RO for consideration of the newly-submitted evidence.  The Board notes that the evidence is only pertinent to the posttraumatic stress disorder (PTSD) claim.  The evidence shows that the Veteran has been receiving treatment at the Charleston Vet Center, which was already known, and provides a description of his symptoms, which have been adequately elicited during two VA examinations.  Therefore, the Board concludes that this evidence is essentially duplicative of those reviewed by the RO at the last adjudication of the claim.  See 38 C.F.R. § 20.1304(c) (2010).

It is noted that the claim of entitlement to service connection for a mood disorder other than PTSD was not perfected in the February 2010 substantive appeal and thus is not in appellate status.  

Per the Veteran's hearing testimony in January 2011, he was fired from his job as a result of his PTSD symptoms.  It is unclear whether he has since regained employment, but the present record is found to raise a claim of entitlement to TDIU.  In such cases, the issue of entitlement to TDIU rating is part and parcel of the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the issues are as noted on the title page.

Finally, the December 2008 rating decision on appeal also deferred consideration of a claim of entitlement to service connection for asbestos exposure.  This has not yet been adjudicated and is referred back to the RO for appropriate action.

The issue of TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right shoulder disability has not been manifested by fibrous union of the humerus, intermediate ankylosis of the scapulohumeral articulation, or limitation of motion of the arm to 25 degrees from the side.

2.  Throughout the rating period on appeal, the Veteran's PTSD has been most nearly characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, impairment of short-term memory, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships.  

3.  On the record during the December 16, 2009, DRO hearing, the Veteran requested that his appeal involving the claims of entitlement to service connection for right testicular cancer, entitlement to a temporary total evaluation based on surgical treatment of right testicular cancer, and entitlement to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for deformed right shoulder humeral head with recurrent dislocation have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5202 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for withdrawal of an appeal by the Veteran with respect to the claims of entitlement to service connection for right testicular cancer, entitlement to a temporary total evaluation based on surgical treatment of right testicular cancer, and entitlement to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in September and October 2008 that fully addressed all notice elements and were issued prior to the initial RO decision in these matters.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements in support of the claims are of record, including testimony provided at a DRO hearing and at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

The Veteran seeks increased ratings for his right shoulder disability and PTSD.  He filed his claims in July 2008.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.


Deformed Right Shoulder Humeral Head with Recurrent Dislocation

Throughout the rating period on appeal, the Veteran's deformed right shoulder humeral head with recurrent dislocation has been rated as 30 percent under Diagnostic Code 5202, 38 C.F.R. § 4.71a (2010).  Initially, the Board observes that the Veteran is right-handed.  Thus, his right shoulder disability involves the dominant upper extremity.

Under Diagnostic Code 5202, fibrous union of the humerus warrants a 50 percent rating, nonunion of the humerus (false flail joint) warrants a 60 percent rating, and loss of the head of the humerus (flail shoulder) warrants a maximum 80 percent rating.

For VA rating purposes, when the arm is at the side it is considered to be at 0 degrees and when it is raised to shoulder level it is at 90 degrees from the body.  Normal range of motion for the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination, where those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's right shoulder disability.  

Upon VA examination in March 2008, the Veteran complained of recurrent right shoulder pain, triggered by any lifting activity, accompanied by a popping sound upon rotation of the shoulder joint.  He treated with medication, with fair results.  Objectively, there was right shoulder laxity, with a popping upon rotation.  The Veteran could rotate the right shoulder to 60 degrees, with pain from 30 degrees.  External rotation was to 80 degrees, with pain from 50 degrees.  Forward elevation was to 180 degree, and abduction was to 150 degrees, with pain beginning at 110 degrees.  Motor and neurologic testing were normal.

A July 2008 VA treatment note reflects a history of a right shoulder injury with probable labral and rotator cuff injuries and complaints of right shoulder pain and instability with limited range of motion.  Examination revealed intact motor strength and sensory perception but limited abduction and internal rotation, the latter to about 20 degrees.  With retraction, the humeral head appeared to partially sublux superiorly.  The diagnosis was right shoulder dysfunction with pain, range of motion, and strength, status post repair of labral and rotator cuff injuries.

An October 2008 VA examination report reflects complaints of right shoulder pain, giving way, instability, stiffness, weakness, dislocation or subluxation, and daily episodes of locking, with flare-ups during which there is severe limitation of motion.  

On examination, the Veteran had flexion to 120 degrees with pain beginning at 80 degrees, abduction to 130 degrees with pain beginning at 90 degrees, external rotation to 90 degrees with pain at 90 degrees, and internal rotation to 25 degrees with pain beginning at 20 degrees.  Upon repetitive use, flexion and external rotation remained the same but abduction decreased to 120 degrees and internal rotation decreased to 20 degrees, pain being the factor most responsible for the additional limitation of motion.  There was palpable and audible grinding and popping in the scapular area as well as a posterior protrusion when the Veteran flexed his right elbow or swung his arm posteriorly.  Regarding indicated studies, x-rays showed old posttraumatic deformities of the right humeral head and glenoid.  An MRI showed findings likely representing an avulsed fragment from an old injury that may involve the subscapularis tendon and may affect the long head of the biceps tendon.

A November 2008 VA electrodiagnostic report reflects complaints of right shoulder weakness, instability, and pain.  Nerve conduction studies, though incomplete due to the Veteran's desire to terminate the tests due to discomfort, were interpreted as showing an essentially normal electrodiagnostic examination of the right upper extremity.

A December 2009 VA examination report reflects complaints of right shoulder pain, instability, stiffness, weakness, incoordination, and dislocation or subluxation, without flare-ups.  On examination, the Veteran had flexion to 165 degrees, abduction to 90 degrees, external rotation to 45 degrees, and internal rotation to 28 degrees.  Upon repetitive use, range of motion remained the same.  The examiner provided a diagnosis of status post labrum repair.  The examiner noted that the Veteran's range of motion had deteriorated since the October 2008 examination, most notably in abduction and external rotation, with the exception of flexion, which had improved.  The examination report indicated that the right shoulder problems had caused increased absenteeism at work.  

During the January 2011 Board hearing, the Veteran's representative stated that the right shoulder continues to dislocate and indicated that this was due to fibrous union of the humerus.

Despite the contentions raised at the January 2011 hearing, the Board finds that, throughout the rating period on appeal, the Veteran's deformed right shoulder humeral head with recurrent dislocation has not been manifested by fibrous union of the humerus.  Although the October 2008 VA examiner noted that the MRI showed involvement of the subscapularis tendon as well as the long head of the biceps tendon and provided a diagnosis of subluxation of the biceps tendon, there was no indication that the Veteran's disability involved fibrous union of the humerus.  Further, upon examination, the Veteran has consistently been able to move his right arm, albeit with limited range of motion.  Moreover, flexion actually improved at the most recent examination, which does not support a finding of a fibrous union.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Without evidence of disability comparable to intermediate ankylosis of the scapulohumeral articulation, a higher rating is not warranted under Diagnostic Code 5200.  Similarly, without evidence of limitation of motion of the arm to 25 degrees from the side, a higher rating is not warranted under Diagnostic Code 5201.  Here, even with considering the functional impact of factors such as pain and weakness, the Veteran's right shoulder motion still well exceeds 25 degrees from the side.  Thus, a higher evaluation is not warranted under the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  While the June 2006 VA examination reflects an additional 10 degrees of loss of abduction and flexion on repetitive use, the Board has already applied these findings in the above analysis, which fails to show that an increased rating is warranted for limitation of motion of the arm.  

In sum, there is no support for a higher rating here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Throughout the rating period on appeal, the Veteran has been assigned a 30 percent evaluation for PTSD.

Under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2010), a 30 percent rating is warranted for psychiatric disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

After a careful review of the record, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD, throughout the rating period on appeal, based on the evidence as detailed below.  

A July 2008 VA treatment note reflects complaints of poor concentration, poor memory, slowed thinking, anxiety, irritability, and poor frustration tolerance.  Such symptoms had moderately interfered with social and occupational activities in the past month.

An October 2008 VA examination report reflects that the Veteran had been receiving individual counseling for his PTSD one to two times per month at the Charleston Vet Center and that counseling has been somewhat helpful.  He started a land development company in March 2008 and has been working 50 hours per week as owner and supervisor.  In that capacity he directed people and worked with surveyors.  He was working on the development of a multi-million dollar property and was meeting all deadlines.  He perceived himself as a reliable, productive, and efficient worker but reported some disruption in activity due to PTSD symptoms.  Once per week the smell of diesel triggers memories of seeing his friend burn to death in Iraq and he had to take a 30- to 90-minute break to isolate himself and mentally regroup.  

The Veteran explained that he had been diagnosed with testicular cancer and this was a significant stressor that had exacerbated his present mental health symptoms.  Socially, he was in a relationship with a woman that he saw multiple weekends per month, going to sporting events, the beach, movies, restaurants, and fishing.  However, he was continually on guard for potential danger and tried to avoid crowded places, sometimes quitting the activity they were engaged in, resulting in some relationship strain.  He described a progressive deterioration in the quality of their relationship over the last several months, since being diagnosed with cancer.  He felt that he was not as sensitive to her needs as before and has been more irritable with her.  He continued to maintain relationships with his parents and siblings but indicated that the quality of these relationships has progressively deteriorated as well.  He still spoke with his parents daily and his siblings weekly.  He distrusted most people and had a handful of close friends with whom he had regular contact, one daily and others multiple times per month.  

Regarding activities, the Veteran coached his nephew's football team until a few months earlier when he got into an argument with another child's grandfather.  Although he walked away from the situation, he had thought about killing that individual.  The grandfather and the league apologized for the misunderstanding and begged him to return, but he refused.  He did, however, continue to attend the games.  He experienced road rage and reacting to trauma reminders while driving.  He was irritable on a daily basis, escalating to raising his voice three times per week and verbal aggression once per week.

On examination, the Veteran was appropriate as to dress, grooming, and hygiene.  He was talkative and cooperative with spontaneous speech of normal rate and rhythm.  Abstract reasoning was generally intact.  Intelligence was broadly average with sufficient cognitive functioning.  Attention and concentration were intact.  Short- and long-term memory was intact.  Judgment and insight were fair.  Mood was cautious.  He had a full range of affect.  Thought process was goal-directed and organized, with no delusions.  He denied suicidal and homicidal ideations.  Contact with reality was intact.  Sleep was impaired.  He had serious re-experiencing and arousal symptoms and moderate avoidance/numbing symptoms.  The examiner indicated that the PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).  The examiner assigned a GAF score of 50, noting that the score reflects serious re-experiencing and arousal symptoms.  The examiner concluded that the PTSD symptoms result in mild occupational functioning and mild to moderate social functioning.  

A December 2009 letter from an employer reflects that the Veteran had been unreliable, showing up late for appointments and meetings; had difficulty staying focused on given tasks; and was quick to anger, with his temper in the workplace being a problem.  The employer noted that he had given the Veteran numerous opportunities but the problems had not improved to the extent that he had expected, and that he could not continue to give the Veteran leeway that he would not give to another employee.

A January 2010 VA examination report reflects that the Veteran and his girlfriend of two years ended their relationship shortly after the last examination, noting that the biggest problem was that he just did not care.  He reported being irritable with her, raising his voice in arguments once per week.  He had not since dated.  His contact with his family had also decreased.  For example, he no longer went to the movies or to hunting stores with his father.  He still maintained contact with one close friend, initiating contact once per month, but he usually did not go out.  He was working for a magazine and had anxiety during long meetings, occasional difficulty getting along with co-workers, and increased tardiness due to sleep disturbance.  

On examination, the Veteran was neatly groomed and appropriately dressed.  Speech was unremarkable and he was cooperative, friendly, and relaxed.  Affect was normal and mood was good.  Attention was intact.  Thought process and content were unremarkable with no delusions.  Judgment and insight were intact.  Intelligence was average.  Sleep was impaired.  He was able to interpret proverbs appropriately.  He did not have any obsessive/ritualistic behavior or panic attacks.  He denied suicidal and homicidal ideations.  Impulse control was good.  Recent memory was mildly impaired but remote and immediate memory was intact.  He had moderate re-experiencing, avoidance, and hyperarousal symptoms.  The examiner indicated that the PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).  The examiner assigned a GAF score of 60, noting that the score reflects the severity of PTSD symptoms.  

During his January 2011 Board hearing, the Veteran testified that he had been fired from his job eight or nine months earlier due to tardiness caused by chronic sleep impairment and lack of focus, that he has problems getting along with others, that he has lost his temper many times, that he has had multiple failed relationships, and that he has actually been having panic attacks at least once per week.

A February 2011 letter from a VA therapist reflects that the Veteran had PTSD with moderate, chronic symptoms, including re-experiencing, anxiety, hypervigilance, avoidance, unpredictable anger, and mood swings.  The therapist also noted that the Veteran was recently having feelings of guilt due to the suicide of a fellow marine.  

Given the above, the Board observes that, throughout the rating period on appeal, the Veteran's PTSD has been manifested by panic attacks more than once a week, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships, which are contemplated by the next-higher 50 percent rating.  The July 2008 VA physician and the Veteran's VA therapist both stated that the PTSD was of moderate severity.  The January 2010 VA examiner also indicated that the PTSD was of moderate severity, as evidenced by the GAF score of 60.  See DSM-IV.  However, his PTSD has also been manifested by anxiety, chronic sleep impairment, and mild memory loss, all contemplated by the current 30 percent rating.  Both VA examiners also indicated that the PTSD was reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (which mirrors the criteria for a 30 percent rating).  

Based on the Veteran's symptoms throughout the rating period on appeal, and resolving all reasonable doubt in his favor, the Board finds that his PTSD has been most nearly characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, impairment of short-term memory, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships.  Thus, a 50 percent rating is warranted throughout the rating period on appeal.

However, an even higher 70 percent rating is not for application here, as the PTSD has not been reflective of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The October 2008 VA examination report reflects that the Veteran engaged in an argument with another child's grandfather, suggesting an impaired impulse control; however, he walked away from the situation.  Moreover, the argument was due to a misunderstanding on the other person's part, indicating that the Veteran's irritability was not unprovoked.  Further, the record fails to show any periods of violence.  Lastly, the January 2010 VA examination found good impulse control.  

It is also acknowledged that the Veteran was recently fired from his job, which may indicate difficulty in adapting to stressful circumstances (including work or a worklike setting).  However, the Board observes that, during his Board hearing, he specified that he was fired for tardiness and lack of focus.

The Board further notes that the Veteran and his girlfriend recently ended their relationship, indicating an inability to establish and maintain effective relationships.  However, the Board observes that the January 2010 VA examiner, with the knowledge of their breakup, still assigned a GAF score of 60, which indicates moderate symptoms, showing that he is still able to maintain friends.  Indeed, during the examination, the Veteran stated that he still maintained contact with one close friend.

The Board also acknowledges that the October 2008 VA examiner assigned a GAF score of 50, which indicates serious symptoms.  DSM-IV.  However, the examiner noted that the score was being assigned due to the Veteran's re-experiencing and arousal symptoms, which are not among the symptoms for a 70 percent rating.  Moreover, the examiner concluded that the Veteran' PTSD symptoms resulted in mild occupational functioning and mild to moderate social functioning, which the Board observes are reflected in the 50 percent rating.  

In sum, the Board has applied the benefit-of-the-doubt doctrine in granting a 50 percent rating for PTSD.  However, as the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Extra-Schedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities, to wit fibrous union of the humerus and occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Withdrawn Claims

Finally, with respect to the claims of entitlement to service connection for right testicular cancer, entitlement to a temporary total evaluation based on surgical treatment of right testicular cancer, and entitlement to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35, the Board notes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during the December 16, 2009, DRO hearing, the Veteran requested that his appeal involving the claims of entitlement to service connection for right testicular cancer, entitlement to a temporary total evaluation based on surgical treatment of right testicular cancer, entitlement to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 be withdrawn.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and it is dismissed.

ORDER

A rating in excess of 30 percent for deformed right shoulder humeral head with recurrent dislocation is denied.

A 50 percent rating for PTSD is granted, subject to the regulations governing the award of monetary benefits.

The appeal with respect to the claims of entitlement to service connection for right testicular cancer, entitlement to a temporary total evaluation based on surgical treatment of right testicular cancer, and entitlement to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 is dismissed.


REMAND

As noted in the Introduction, a TDIU claim has been raised by the record.  However, such claim has not yet been developed, to include issuance of appropriate notice.  Moreover, an opinion with respect to employability is not of record.

Accordingly, the matter is REMANDED for the following action:

 1.  Issue appropriate notice on the appellant's claim of entitlement to TDIU. Ask the Veteran to provide to provide a complete employment history, to include a VA Form 21-8940. A copy of the notice letter should be included in the claims file.

2.  Arrange for an appropriate examiner to review the claims file and opine as to whether it is at least as likely as not that the Veteran's service-connected right shoulder and PTSD disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  If an examination or examinations of the Veteran are deemed necessary then such should be arranged and all necessary tests should be accomplished.  The claims file must be reviewed in connection with any examination performed.

2.  Thereafter, adjudicate the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a statement of the case (SOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


